        Case 1:18-cr-00031-LAP Document 150
                                        148 Filed 06/02/20
                                                  06/01/20 Page 1 of 1
                                                                     2




June 1, 2020
Via ECF and Email                               The sentencing scheduled for June
                                                8, 2020 is adjourned to July 21,
The Honorable Loretta J. Preska
                                                2020 at 11:00 a.m.
Sr., United States District Court Judge
Southern District of New York
United States Courthouse                        SO ORDERED.
500 Pearl Street                                Dated: June 2, 2020
New York, New York 10007

Re: United States v. Hernandez, Miguel Gil
   18cr31                                        ________________________________
                                                 LORETTA A. PRESKA, U.S.D.J.

Dear Judge Preska:
       Mr. Gil is scheduled to be sentenced by Your Honor on June 8, 2020. With
the consent of Assistant United States Attorney Michael Longyear, I respectfully
request an adjournment of Mr. Gil’s sentencing to a date during the week of July
20th to allow the submission of the parties sentencing memorandum and the parties
review of the final presentence report which has not yet been filed.
Respectfully,
  /s/
Donna R. Newman
Cc: AUSA Michael Longyear via Email and ECF
